Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claim 1 has been cancelled
Claims 2-21 have been submitted for examination
Claims 2-21 have been rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Radke US publication no. 2007/0226592 (Herein Radke) and further in view of Son US publication no. 2018/00535545 (Hereinafter Son).
2.	In regard to claim 2, Radke / teach:
An apparatus, comprising: 
a memory device configured for operating using a first codeword size configuration or a second codeword size configuration, 
(Figure 1 and Figure 2 2A/B/C/D and sections [0045]-[0048] in Radke)
wherein the first codeword size configuration is associated with a first quantity of data bits and a first quantity of error correction code (ECC) bits, and 
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
wherein the second codeword size configuration is associated with a second quantity of data bits and a second quantity of ECC bits, and 
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
wherein the memory device is configured to: 
operate, when configured with the first codeword size configuration, in a first mode for concurrently performing a plurality of single error correction (SEC) operations on a plurality of codewords with the first quantity of ECC bits; and 
(Figure 2, ref. (120) and section[0112] in Son)
operate, when configured with the second codeword size configuration, in a second mode for performing a single error correction double error detection (SECDED) operation on a single codeword with the second quantity of ECC bits.
(Figure 2, ref. (120) and section[0112] in Son)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Radke with Son  that comprises selection of SEC or SECDED configuration.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved bit  error of memory cells.

3.	In regard to claim 2, Son teaches:
The apparatus of claim 2, wherein the apparatus comprises: 
circuitry configured to perform the plurality of SEC operations or the SECDED operation.
(Figure 2, ref. (120) and section[0112] in Son)
4.	In regard to claim 3, Son teaches:
The apparatus of claim 2, wherein the apparatus comprises: circuitry configured to perform the plurality of SEC operations or the SECDED operation.
(Figure 2, ref. (120) and section[0112] in Son)
5.	In regard to claim 4, Radke teaches:
The apparatus of claim 3, wherein the circuitry comprises first circuitry for performing the SEC operations using the first quantity of ECC bits and second circuitry for performing the SEC operations using the first quantity of ECC bits, and wherein, when operating in the second mode for performing the SECDED operation with the second Page 2 of 8App. No.: 17/470,584PATENT Preliminary Amendment dated November 22, 2021 quantity of ECC bits, the first circuitry and the second circuitry are configured to perform the SECDED operation using the second quantity of ECC bits.
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
6.	In regard to claim 5, Son teaches:
The apparatus of claim 2, wherein the memory device is further configured to: 
correct errors in data received from a host device based at least in part on operating in the first mode or the second mode, wherein the first mode and the second mode are associated with detecting and correcting single bit errors, and the second mode is additionally associated with detecting double bit errors.
(Figure2 and sections [0111]-[0113] in Son) 
7.	In regard to claim 6, Radke teaches:
The apparatus of claim 2, wherein the memory device comprises 
a memory array that includes a plurality of memory cells within each of a plurality of rows, wherein the plurality of memory cells comprises a first portion of memory cells associated with storing the first quantity of data bits or the second quantity of data bits and a second portion of memory cells associated with storing the first quantity of ECC bits or the second quantity of ECC bits.
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
8.	In regard to claim 7, Radke teaches:
The apparatus of claim 2, wherein the second quantity of ECC bits is less than two times the first quantity of ECC bits.
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
9.	In regard to claim 8, Radke teaches:
The apparatus of claim 2, wherein the first quantity of data bits is 128, and the first quantity of ECC bits is 8.
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
10.	In regard to claim 9, Radke teaches:
The apparatus of claim 2, wherein the second quantity of data bits is 256, and the second quantity of ECC bits is 10.
(Figure 2A/B/C/D and sections [0045]-[0048] in Radke)
11.	In regard to claim 10, Radke teaches:
The apparatus of claim 2, wherein the first codeword size configuration is associated with a first data channel width, and the second codeword size Page 3 of 8App. No.: 17/470,584PATENT Preliminary Amendment dated November 22, 2021configuration is associated with a second data channel width that is different from the first data channel width.
(Figures 3A/B in Radke)
12.	Claims 11 and 16 are rejected for the same reasons as per claim 2.
13.	Claims 12-15 are rejected for the same reasons as per claims 3-10.
14.	Claims 17-21are rejected for the same reasons as per claims 3-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112